FILED
                             NOT FOR PUBLICATION                            APR 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEONARD MANEGENG,                                No. 08-70932

               Petitioner,                       Agency No. A095-629-993

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Leonard Manegeng, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for

review.

      The record does not compel the conclusion that Manegeng established

changed circumstances sufficient to excuse his untimely asylum application. See

8 C.F.R. § 1208.4(a); Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir. 2007)

(per curiam). Accordingly, we deny the petition as to Manegeng’s asylum claim.

      The record also does not compel the conclusion that Manegeng suffered past

persecution based on the discriminatory mistreatment he experienced in Indonesia.

See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009); Wakkary, 558 F.3d at

1059-60. In addition, even though he is a member of a disfavored group, the

record does not compel the conclusion that Manegeng established a clear

probability of persecution in Indonesia, because he has not demonstrated sufficient

individualized risk. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir. 2003);

Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of removal will need

to adduce a considerably larger quantum of individualized-risk evidence”).

Accordingly, Manegeng’s withholding of removal claim fails.




                                         2                                     08-70932
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Manegeng failed to establish it is more likely than not he would be

tortured if returned to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                         3                                    08-70932